Citation Nr: 1515472	
Decision Date: 04/09/15    Archive Date: 04/21/15

DOCKET NO.  10-16 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for hypertension to include as secondary to the service connected diabetes mellitus type II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel

INTRODUCTION

The Veteran served on active duty from January 1969 to February 1971. 

This case initially came before the Board of Veterans' Appeals (Board) on appeal of a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania. 

The Veteran was afforded a hearing before the undersigned Veterans' Law Judge (VLJ) in September 2010.  A copy of the transcript is of record.  

In a May 2011 decision, the Board granted entitlement to service connection for diabetes mellitus type II but remanded the issue of entitlement to service connection for hypertension for further development.  

In October 2012, the Board denied entitlement to service connection for hypertension.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In an April 2013 order, the Court remanded the case to the Board for action consistent with the April 2013 Joint Motion.  The case was remanded in August 2013 for further development.   

In February 2014, the Board denied the claim for entitlement to service connection for hypertension.  The Veteran appealed the decision to the Court.  In a September 2014 order, the Court granted the Joint Motion to Vacate and Remand the Board's decision for readjudication consistent with the directives contained therein.  The case was remanded again in November 2014 for further development.   

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record. 



FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam.  

2.  Hypertension was not manifest during active service or to a compensable degree within one year of separation from active duty nor was it caused by or permanently made worse by a service connected disability.  


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by service, may not be presumed to have been incurred therein, nor was it caused or aggravated by a service connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met with regard to the issues decided herein.  There is no issue as to providing an appropriate application or the completeness of the application.  By correspondence dated in April 2008, VA advised the Veteran of the information and evidence needed to substantiate a claim, and provided notice of what part of that evidence that was to be provided by the claimant and what part VA would attempt to obtain.  The Veteran was also provided notice how disability ratings and effective dates are assigned in the event service connection is granted.  The appeal was most recently readjudicated in the November 2013 Supplemental Statement of the Case. 
 
VA has also satisfied its duty to assist.  The claims folder contains service treatment records, VA medical records and VA examination reports.  Virtual VA and VBMS records have also been reviewed.  No additional pertinent records are shown to be available, and the appellant does not argue otherwise.
 
During the September 2010 Board hearing, the undersigned explained the issues on appeal and asked questions designed to elicit evidence that may have been overlooked with regard to the claim.  These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(3).

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim.  No further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A (a) (2); 38 C.F.R. § 3.159(d).  Accordingly, the Board will address the merit of the claims.

Analysis
 
Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic diseases, such as hypertension, may be service connected if incurred or aggravated by service, or if manifested to a degree of 10 percent disabling or more within one year after separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

Secondary service connection may be established for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(b).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc); see also 38 C.F.R. § 3.310(b). Section 3.310 was amended effective October 10, 2006, this claim was filed after the amendment, and as such the current version of 38 C.F.R. § 3.310 is applicable to the claim on appeal.

A "veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent . . . unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f).  VA regulations define that "service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam."  38 C.F.R. § 3.307(a)(6)(iii) .

If a Veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6)(iii) (2011) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) (2011) are also satisfied: Chloracne or other acneform disease consistent with chloracne; Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes); Hodgkin's disease; hairy cell leukemia and other chronic B-cell leukemias; multiple myeloma; non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; respiratory cancers (cancer of the lung, bronchus, larynx or trachea); soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma); Parkinson's disease; and ischemic heart disease. 38 C.F.R. § 3.309(e).  Note 3 at the end of § 3.309 defines ischemic heart disease as not including hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke.
 
The Veteran appeals the denial of entitlement to service connection for hypertension to include as secondary to diabetes mellitus type II.  After review of the record, the Board finds that the preponderance of the most probative evidence is against the claim.  

Initially, the Board finds that service connection for hypertension is not warranted on a presumptive basis.  The Veteran maintains that hypertension may be a presumptive condition associated with Agent Orange Exposure, under 38 C.F.R. § 3.309.  Here, personnel records show that the Veteran served in Vietnam during the Vietnam Era.  Hypertension, however, is not a condition subject to presumptive (herbicide or Agent Orange) service connection pursuant to 38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  The presumption would apply for ischemic heart disease, as defined in the regulation but does not include hypertension.  Ischemic heart disease is not shown in the current record.  Since the Veteran has not been diagnosed with one of the specific diseases listed within 38 C.F.R. § 3.309(e), service connection on a presumptive basis is not warranted.  
 
The Board also finds that service connection for hypertension is not otherwise warranted.  In this regard, service treatment records are devoid of a showing of complaints for and/or diagnosis of hypertension.  The separation examination revealed the appellant's heart and chest were clinically evaluated as normal.  His blood pressure readings were within normal limits.  He also denied a history of high or low blood pressure.  Compensably disabling hypertension is not shown within a year of separation from active duty.  

The evidence shows that hypertension was not shown until many years after active duty service.  According to the Veteran, hypertension was diagnosed in 1998.  The passage of many years between discharge from active service and the medical documentation of a claim disability is a factor that weighs against a claim for service connection.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

The Board has reviewed all service treatment records, private treatment records and all VA medical records of file.  The Board is mindful that the March 2005 QTC examiner stated that the high blood pressure was a complication of the diabetes because they are "comorbid conditions."  The July 2008 VA examiner, however, noted that hypertension was diagnosed in 1998 which predated the diagnosis of diabetes mellitus in 2003.  The June 2011 VA examiner further opined that the Veteran's hypertension was less likely as not (less than 50/50 probability) caused by or a result of his service connected diabetes mellitus.  It appeared to him that the hypertension and the diabetes mellitus developed rather slowly at about the same time.  He noted that it appeared that the diabetes mellitus and hypertension are comorbid conditions as was noted in the report from about 2005 or 2006.  This does not necessarily mean cause and effect he stated.  Rather, it means that they are going on at the same time (in parallel). 

In December 2011, the VA examiner added that there is no apparent aggravation of either condition by the other one either.  In particular, the hypertension does not appear to be aggravated by the diabetes mellitus.  Medically for this to happen he stated, it is usually due to the diabetes causing renal damage and this in turn causes worsening of the hypertension.  The Veteran has no evidence of any significant renal damage and therefore there is no apparent mechanism that the diabetes mellitus could cause any aggravation according to the examiner.  

Furthermore, the September 2013 VA examiner opined that the Veteran's hypertension was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness to include his presumed exposure to Agent Orange in the Republic of Vietnam.  The examiner reasoned that the Veteran did not have hypertension in service and that his hypertension did not start while he was in service.  He further stated that there is no objective evidence that the Veteran's hypertension started shortly after his military service.  According to the examiner, the Veteran has all of the noted risk factors to include race, obesity and excessive alcohol intake.  It is at least as likely as not, he stated, that the above listed multiple risk factors are the rationale for his hypertension. 

In a November 2014 addendum opinion, the VA examiner opined that the Veteran's herbicide exposure in Vietnam did not cause or aggravate his hypertension despite his other risk factors.  According to the VA examiner, there are no known epidemiological evidence or medical knowledge conclusively proving that Agent Orange caused or aggravate or contributed to the Veteran's hypertension.  The VA examiner stated that the other listed risk factors that the Veteran has for hypertension( race, obesity, age, excessive alcohol intake) are not simply comorbidities, according to Up TO DATE they are among "a number of risk factors are strongly and independently associated with its"( hypertension) "development.  The VA examiner noted a study examining if high blood pressure (hypertension) and some chronic respiratory diseases are related to herbicide exposure during the Vietnam War.  The study found that the odds ratios for hypertension was not significantly elevated for those who served in Vietnam, unless they sprayed the herbicides.  There is no indication in the VBMS electronic folder that the Veteran was a sprayer of Agent Orange according the VA examiner.  

To the extent that the Veteran asserts that his hypertension is a result of service and/or his service connected diabetes mellitus, he has not identified or produced any acceptable evidence, medical or otherwise, that would tend to show that his current disability is related to service to include herbicide exposure and/or a service connected disability.  As a layperson the Veteran is competent to report his symptoms, and the circumstances surrounding such.  See Layno v. Brown, 6 Vet. App. 465 (1994).  The Board acknowledges his contentions, but notes that as a lay person, he is not competent to render an etiology opinion on a complex medical question such as presented here.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  The VA medical opinions are persuasive and warrant being assigned greater probative weight.  The opinions were rendered by medical professionals with the expertise to opine on the matters at issue in this case.  In addition, the examiners addressed the Veteran's contentions and based their opinions following a review of the claims folder as well as a complete physical examination.
 
The most probative evidence is against the claim.  In reaching the conclusions above, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b).



	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for hypertension to include as secondary to service connected diabetes mellitus type II is denied. 


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


